Case 1:19-cr-00780-LAK Document 43 Filed 04/07/20 Page 1of1

250 WEST 55TH STREET MORRISON & FOERSTER J.LP
MORRISON FOERSTER NEW YORK, NY 10019-9601 BEIJING, BERLIN, BOSTON,
BRUSSELS, DENVER, HONG KONG,
TELEPHONE: 212.468.8000 LONDON, LOS ANGELES, NEW YORK,
. _— NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE: 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI
SINGAPORE, TOKYO, WASHINGTON, D.C,
WWW.MOFO.COM
aE =
MEMo ENDERGED
April 7, 2020 Writer’s Direct Contact
+1 (212) 468.8049
CCohen@mofo.com

VIA ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: United States v. Sylvia G. Ash, 1:19-cr-00780 (LAK)

Dear Judge Kaplan:

We represent defendant Sylvia G. Ash in the above-referenced case. We write on
behalf of the parties to respectfully request that Ms. Ash be granted leave to file a reply, not
to exceed ten pages in length, by April 10, 2020 and the government be granted leave to file
a sut-reply, not to exceed ten pages in length, by April 15, 2020. The parties agree that oral
argument is unnecessary if their requests for leave to file a reply and sur-reply are granted.

Respectfully Submitted,

ae
Vir
AA

Carrie H. Cohen

cc by ECF: AUSAs Daniel Richenthal and Eli Mark
G. Michael Bellinger, Co-Counsel for Sylvia G. Ash

sae
4[4\ 22?

ny-1898068
